FLETCHER, Judge
(dissenting):
I would remand this matter for consideration and resolution of the question to the United States Air Force Court of Military Review. I perceive the majority decision as making procedural rules for the Court of Review. I believe this is the sole prerogative of the Judge Advocate General.1

. Article 66(f), Uniform Code of Military Justice, 10 U.S.C. § 866 is as follows:
(f) The Judge Advocates General shall prescribe uniform rules of procedure for Courts of Military Review and shall meet periodically to formulate policies and procedure in regard to review of court-martial cases in the office of the Judge Advocates General and by Courts of Military Review.